      Case 2:21-cv-00027-WHA-CSC Document 5 Filed 03/17/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

COURTENY ROMERIZ ROGERS,                    )
                                            )
       Plaintiff,                           )
                                            )
       v.                                   )   CASE NO. 2:21-CV-27-WHA-CSC
                                            )
JOY BOOTH, DISTRICT JUDGE:                  )
AUTAUGA COUNTY, STATE OF                    )
ALABAMA,                                    )
                                            )
       Defendant.                           )


                                          ORDER

        This case is before the Court on a Recommendation of the Magistrate Judge

 entered on February 24, 2021. Doc. 4. There being no timely objections filed to the

 Recommendation, and after an independent review of the file, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2. The § 1983 claims against Defendant Joy Booth are DISMISSED with prejudice under

28 U.S.C. § 1915(e)(2)(B)(i);

       3. Plaintiff’s request for declaratory and injunctive relief, which entails intervention by

this Court into the pending state court criminal proceedings, are DISMISSED without prejudice

under the Younger abstention doctrine;

       4. The Complaint is DISMISSED prior to service of process.

       Final Judgment will be entered separately.
Case 2:21-cv-00027-WHA-CSC Document 5 Filed 03/17/21 Page 2 of 2




Done, this 17th day of March 2021.



                             /s/ W. Harold Albritton
                          W. HAROLD ALBRITTON
                          SENIOR UNITED STATES DISTRICT JUDGE
